DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.


	Claim Status
Claim 1 has been amended; support for claim 1 is found in Figure 4A and page 11.
Claims 1-4 are currently pending and have been examined on the merits in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida (JP 2008/016263 A).

Regarding claim 1, Yoshida teaches a solid state battery comprising:
a solid-sate battery laminate comprising (Yoshida Figure 1 [0014] and [0031] solid electrolyte and battery laminate):
a cathode including a cathode layer on one surface of a first current collector (Yoshida Figure 4 [0032] positive electrode active material layer 28 on surface of current collector foil 29);
an anode located opposite the cathode and including an anode layer on one surface of a second current collector facing the cathode (Yoshida Figure 4 [0032] negative electrode active material layer 26 on current collecting foil 29; positive electrode active material is on surface 29b of current collecting foil 29 and negative electrode active material is on surface 29a of current collecting foil 29);
a plurality of solid electrolytes (Yoshida Figure 4; solid electrolyte layers 27) located between the cathode and the anode (Yoshida Figure 4; [0031] solid electrolyte is interposed between positive electrode active material layer and the negative electrode active material layer); and
a plurality of bipolar electrodes (Yoshida Figure 4 [0033] bipolar electrodes 30), each bipolar electrode being located between adjacent solid electrolytes and including another cathode layer on one surface of a third current collector and another anode layer on another surface of the third current collector (Yoshida Figure 4, [0033] bipolar electrodes 30 are used throughout the battery);
a cathode terminal plate disposed adjacent to the cathode (Yoshida Figure 5; [0048] positive electrode current collector plate extending to the terminal 11);

a resin case encapsulating the solid-state battery laminate, the cathode terminal plate and the anode terminal plate (Yoshida Figures  1, 5-7; [0058] the laminate 31 is sealed with the resin 1 housed inside the case 9; the resin 1 houses the solid state battery laminate and is read as the resin case encapsulating the battery laminate),
wherein the resin case includes terminal blocks respectively receiving a terminal end of the cathode terminal plate and a terminal end of the anode terminal plate (Yoshida Figures 5-7, [0024] terminal blocks 1a and 1b made of resin and protrude to the side of the battery), and the terminal blocks are formed to protrude from an outer surface of the resin case and configured as reference points for electrical connection of the solid state battery (Yoshida Figures 5-7, [0024] terminal blocks 1a and 1b made of resin and protrude to the side of the battery along with terminals for making an electrical connection with an external electric circuit arranged on the terminal blocks).


	Regarding claim 2, Yoshida teaches all of the claim limitations of claim 1. Yoshida further teaches wherein a portion of the cathode terminal plate and a portion of the anode terminal plate extend to have greater lengths than a length of the solid-state battery laminate (Yoshida Figure 5-6, the plates connecting to the terminal extend past the battery laminate), 
wherein each terminal end of the cathode and anode terminal plates is bent toward the solid state battery laminate (Yoshida Figure 5-7 the terminal plates are bent toward a direction of the battery laminate).



	Regarding claim 4, Yoshida teaches all of the claim limitations of claim 1. Yoshida further teaches wherein a bolt-type terminal is mounted on each terminal end of the cathode and anode terminal plates such that the terminal blocks are a reference point for connection of the bolt type terminal (Yoshida [0012] bolts are known to be used as external terminals). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (JP 2008/016263 A) as applied to claim 1 and further in view of Kim et al. (US 20110256445-hereinafter Kim).

Regarding claim 3, Yoshida teaches all of the claim limitations of claim 1. Yoshida teaches of a terminal block 1a for connection means to a terminal. Yoshida appears capable of any type of terminal connection, however, fails to specify the terminal connection means, specifically a nut-type terminal mounted on the terminal ends of the terminal blocks. 
Kim discloses a battery module having two terminal section with connecting means. Kim teaches of the solid-state battery having a connecting member 350 that are fixed to the terminals with upper nuts 324 on the terminals 330 and 340 (Kim [0074] the upper nut 324 being located on the terminals 330 and 340 is considered to be a nut-type terminal).
.


Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.

Applicant argues the amended claims is not taught by the previously applied prior art because (a) the terminal block of Suzuki is not used as a reference point for the electrical connection of the solid state battery and (b) the terminal end of the cathode and anode terminal plate is not received in the terminal block. Examiner agreed in the interview on 10/6/2021 that the amendment as proposed and incorporated in the claims of 10/18/2021 would overcome the prior art of record, however, a new rejection has been presented above rending the argument moot.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,  "the terminal block only including a resin portion") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
Applicant’s arguments the combination of references would lead away from the claimed combination is not persuasive in view of the new rejection presented above. The argument is in view of the previous rejection of record, specifically of the prior art reference of Suzuki which is no longer being relied upon in the rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021. The examiner can normally be reached M-Th: 7 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J FRANCIS/Examiner, Art Unit 1728   

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728